In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00393-CV

____________________


IN RE LONNIE EDWARD SIMONS 

 


Original Proceeding



MEMORANDUM OPINION

	On September 9, 2009, Lonnie Edward Simons filed a petition for writ of mandamus
in which he complained that the trial court failed to have a hearing and rule on his petition
for writ of habeas corpus.  The habeas application sought a reduction in the amount of bond
set in a criminal case.  On October 2, 2009, the trial court reduced Simons's bond from
$10,000 to $2,000.  Mandamus relief may be granted if the relator shows that the act sought
to be compelled is purely ministerial and that there is no adequate remedy at law.  Winters
v. Presiding Judge of Criminal Dist. Court Number Three of Tarrant County, 118 S.W.3d
773, 775 (Tex. Crim. App. 2003).  In addition, the merits of the relief sought must be beyond
dispute for the relator to show that he has a clear right to relief.  Id.  In this case, the trial
court granted Simons the relief he sought in his habeas application without issuing the writ
of habeas corpus.  Thus, Simons has not shown that the trial court clearly abused its
discretion by failing to issue the writ.  Accordingly, we deny the petition for writ of
mandamus.
	PETITION DENIED.

									PER CURIAM
 
Opinion Delivered October 29, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.